In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-20-00138-CV

SUSAN SHANKS, Appellant                   §    On Appeal from the 96th District Court

V.                                        §    of Tarrant County (096-307100-19)

BILLY WAIR JR., REAVER WAIR, ANIKA        §    September 10, 2020
JOHNSON, AND ADRIANNA
CRENSHAW, Appellees                       §    Per Curiam


                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.


                                     SECOND DISTRICT COURT OF APPEALS

                                     PER CURIAM